J-S08014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 L.W.                                   :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 D.K.                                   :
                                        :
                   Appellant            :   No. 1462 WDA 2019

              Appeal from the Order Entered August 29, 2019
     In the Court of Common Pleas of Allegheny County Family Court at
                       No(s): No. FD-13-000236-008


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                          FILED MARCH 27, 2020

     D.K. (“Father”) appeals from the order entered on August 29, 2019. The

subject order granted L.W. (“Mother”) permission to relocate from Pittsburgh

to North Carolina with the parties’ four-year-old son, L.K. (“Child”), and

modified the parties’ child custody arrangement to accommodate the

relocation. We affirm.

     As the trial court explained:

        The parties were never married. They were involved in an
        on-again off-again relationship beginning in 2010 and were
        living together when Child was born, separating not long
        after. Their relationship was tumultuous and their first
        custody order evolved out of the settlement of a protection
        from abuse through a non-PFA consent agreement.

        Mother has always had primary [physical] custody of Child,
        with Father having approximately 100 overnights per year.
        Father, however, also exercised custody most weekdays
        while Mother was working as the parties agreed this was
        preferable to Child being in daycare.
J-S08014-20



        Mother worked as a dental hygienist and Father is a
        self-employed personal trainer with flexible hours. Mother
        has an [11-year-old] daughter from a former relationship;
        Father has no other children. Both parties have extended
        family in the Pittsburgh area. . . .

        Approximately a year ago, Mother met [S.B.] at a wedding
        and the two began a relationship. [S.B.] lives in North
        Carolina where he is a state trooper. The two became
        engaged to be married and Mother is expecting his child. . .
        .

        [On February 6, 2019,] Mother filed a notice of proposed
        relocation[, where she requested permission to relocate with
        Child from Pittsburgh to North Carolina. Father opposed the
        relocation]. An expedited [two-hour] hearing was held on
        Mother’s petition on June 4, 2019 and [the trial court]
        permitted [Mother] to relocate by [order] dated June 19,
        2019. Mother then moved to North Carolina with Child.
        Father filed a complaint for custody as well as a motion for
        reconsideration and a full trial was scheduled. After a
        [one-and-a-half] day trial and consideration of a post-trial
        memorandum of law submitted by Father, [the trial court]
        entered [an order on August 29, 2019,] again granting
        Mother’s request to relocate and setting forth a
        comprehensive custody schedule for the parties.

Trial Court Opinion, 11/6/19, at 2-3 (footnotes and some capitalization

omitted).

     Father filed a timely notice of appeal.     He numbers 17 issues in his

statement of questions involved:

        1. Did the trial court commit an abuse of discretion and/or
        error of law by failing to give proper weight and consideration
        to [Father’s] role in [Child’s] life in determining that this
        factor favors [Mother]?

        2. Did the trial court abuse its discretion and/or make an error
        of law by failing to take into account the contacts [Child] has
        with his current status, more specifically, the relationships


                                     -2-
J-S08014-20


       with all of his extended family in his current area, as opposed
       to no extended family, except for a sibling, in the proposed
       relocation state?

       3. Did the trial court commit an abuse of discretion and/or
       error of law by concluding that [Mother’s] proposal provides
       to [Father], feasible opportunity to preserve the relationship
       between [Father and Child]?

       4. Did the trial court abuse its discretion and/or make an error
       of law by concluding [Father] has attempted to turn [Child]
       against [Mother’s] fiancé that he is regularly and significantly
       late for exchanges?

       5. Did the trial court abuse its discretion and/or make an error
       of law in determining that [Child’s] life would be enhanced by
       allowing the relocation?

       6. Did the trial court abuse its discretion and/or make an error
       of law by concluding that [Father] has been aggressive in the
       past?

       7. Did the trial court abuse its discretion and/or make an error
       of law concluding under Factor 4 that [Child] is resilient and
       very capable of adjusting and that will create stability and
       continuity in [Child’s] life?

       8. Did the trial court abuse its discretion and/or make an error
       of law by concluding under Factor 5 that [Mother], though
       she has no family in North Carolina, she may be a stay at
       home mom and be with her children?

       9. Did the trial court abuse its discretion and/or make an error
       of law by concluding under Factor 8 that [Father] has
       discouraged [Child] from having a relationship with Mother’s
       fiancé?

       10. Did the trial court abuse its discretion and/or make an
       error of law by determining under Factors 9 and 10 that
       [Father] needs to improve his relationship and behavior
       toward [Mother] when he is frustrated and not taking into
       account [Mother’s] behavior toward [Father] in providing that
       these factors favor [Mother]?


                                    -3-
J-S08014-20


        11. Did the trial court abuse its discretion and/or make an
        error of law in determining that the proximity of the parties,
        under Factor 11, in considering [Mother’s] move to North
        Carolina that the parties will be very far away, without placing
        emphasis that this would favor a non relocation?

        12. Did the trial court abuse its discretion and/or make an
        error of law under Factor 13, determining that [Father] has
        initiated much of the conflict between the parties?

        13. Did the trial court abuse its discretion and/or make an
        error of law by failing to take into account that Mother had
        indicated in her relocation petition that she was seeking
        employment, however, has changed that position, in that,
        she had substantial employment in this area?

        14. Did the trial court abuse its discretion and/or make an
        error of law by failing to take into consideration that Mother
        has had significant relationships over the past several years
        and had only a one-year relationship with her current fiancé,
        that she would see on a biweekly basis?

        15. Did the trial court abuse its discretion and/or make an
        error of law by failing to take into account the upcoming
        educational needs of [Child]?

        16. Did the trial court abuse its discretion and/or make an
        error of law in allowing the relocation prior to the marriage of
        the parties and significant ownership of property in the North
        Carolina area?

        17. Did the trial court abuse its discretion and/or make an
        error of law by failing to impartially [apply] all relevant
        statutory factors to the present case?

Father’s Brief at 10-12 (some capitalization omitted).

      We have explained:

        In reviewing a custody order, our scope is of the broadest
        type and our standard is abuse of discretion. We must accept
        findings of the trial court that are supported by competent
        evidence of record, as our role does not include making
        independent factual determinations. In addition, with regard

                                     -4-
J-S08014-20


        to issues of credibility and weight of the evidence, we must
        defer to the [trial judge] who viewed and assessed the
        witnesses first-hand. However, we are not bound by the trial
        court's deductions or inferences from its factual findings.
        Ultimately, the test is whether the trial court's conclusions
        are unreasonable as shown by the evidence of record.
        We may reject the conclusions of the trial court only if they
        involve an error of law, or are unreasonable in light of the
        sustainable findings of the trial court.

A.D. v. M.A.B., 989 A.2d 32, 35-36 (Pa. Super. 2010) (quotations and

citations omitted).

      Section 5338 of the Child Custody Act (“the Act”) provides that, upon

petition, a trial court may modify a custody order if it serves the best interests

of the child. 23 Pa.C.S.A. § 5338. Section 5328(a) sets forth the best interest

factors that the trial court must consider. See E.D. v. M.P., 33 A.3d 73, 80-

81 n.2 (Pa. Super. 2011). Trial courts are required to consider “[a]ll of the

factors listed in section 5328(a) . . . when entering a custody order.” J.R.M.

v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis omitted).

      Section 5328(a) of the Act provides as follows.

        § 5328. Factors to consider when awarding custody

        (a) Factors.—In ordering any form of custody, the court
        shall determine the best interest of the child by considering
        all relevant factors, giving weighted consideration to those
        factors which affect the safety of the child, including the
        following:

        (1) Which party is more likely to encourage and permit
        frequent and continuing contact between the child and
        another party.

        (2) The present and past abuse committed by a party or
        member of the party's household, whether there is a
        continued risk of harm to the child or an abused party and

                                      -5-
J-S08014-20


       which party can better provide adequate physical safeguards
       and supervision of the child.

       (2.1) The information set forth in section 5329.1(a)(1) and
       (2) (relating to consideration of child abuse and involvement
       with protective services).

       (3) The parental duties performed by each party on behalf of
       the child.

       (4) The need for stability and continuity in the child's
       education, family life and community life.

       (5) The availability of extended family.

       (6) The child's sibling relationships.

       (7) The well-reasoned preference of the child, based on the
       child's maturity and judgment.

       (8) The attempts of a parent to turn the child against the
       other parent, except in cases of domestic violence where
       reasonable safety measures are necessary to protect the
       child from harm.

       (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child adequate
       for the child's emotional needs.

       (10) Which party is more likely to attend to the daily physical,
       emotional, developmental, educational and special needs of
       the child.

       (11) The proximity of the residences of the parties.

       (12) Each party's availability to care for the child or ability to
       make appropriate child-care arrangements.

       (13) The level of conflict between the parties and the
       willingness and ability of the parties to cooperate with one
       another. A party's effort to protect a child from abuse by
       another party is not evidence of unwillingness or inability to
       cooperate with that party.


                                     -6-
J-S08014-20


        (14) The history of drug or alcohol abuse of a party or
        member of a party's household.

        (15) The mental and physical condition of a party or member
        of a party's household.

        (16) Any other relevant factor.

23 Pa.C.S.A. § 5328.

      Where a request for relocation of the subject child along with a parent

is involved, the trial court must consider the following ten relocation factors

set forth within section 5337(h) of the Act:

        (1) The nature, quality, extent of involvement and duration
        of the child's relationship with the party proposing to relocate
        and with the nonrelocating party, siblings and other
        significant persons in the child's life.

        (2) The age, developmental stage, needs of the child and the
        likely impact the relocation will have on the child's physical,
        educational and emotional development, taking into
        consideration any special needs of the child.

        (3) The feasibility of preserving the relationship between the
        nonrelocating party and the child through suitable custody
        arrangements, considering the logistics and financial
        circumstances of the parties.

        (4) The child's preference, taking into consideration the age
        and maturity of the child.

        (5) Whether there is an established pattern of conduct of
        either party to promote or thwart the relationship of the child
        and the other party.

        (6) Whether the relocation will enhance the general quality
        of life for the party seeking the relocation, including, but not
        limited to, financial or emotional benefit or educational
        opportunity.




                                     -7-
J-S08014-20


        (7) Whether the relocation will enhance the general quality
        of life for the child, including, but not limited to, financial or
        emotional benefit or educational opportunity.

        (8) The reasons and motivation of each party for seeking or
        opposing the relocation.

        (9) The present and past abuse committed by a party or
        member of the party's household and whether there is a
        continued risk of harm to the child or an abused party.

        (10) Any other factor affecting the best interest of the child.

23 Pa.C.S.A. § 5337(h).

     “The party proposing the relocation has the burden of establishing that

the relocation will serve the best interest of the child as shown under the

factors set forth in [Section 5337(h)].” 23 Pa.C.S.A. § 5337(i)(1).

     Within Father’s brief on appeal, Father challenges the weight the trial

court afforded the evidence and contends that the trial court incorrectly

weighed the evidence in Mother’s favor. Essentially, Father claims that – as

to almost every single custody and relocation factor – the trial court should

have weighed the evidence so that the factor favored him. See Father’s Brief

at 1-62.   However, our role as an appellate court is not to reweigh the

evidence. Indeed, as we have explained, we may only review for an abuse of

discretion. Further, we have observed:

        we consistently have held that the discretion that a trial court
        employs in custody matters should be accorded the utmost
        respect, given the special nature of the proceeding and the
        lasting impact the result will have on the lives of the parties
        concerned. Indeed, the knowledge gained by a trial court in
        observing witnesses in a custody proceeding cannot
        adequately be imparted to an appellate court by a printed
        record.

                                      -8-
J-S08014-20



Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quotations,

citations, and corrections omitted).

      In this case, after reviewing the briefs of the parties, the relevant law,

the certified record, the notes of testimony and the opinions of the able trial

court judge, the Honorable Cathleen Bubash, we conclude that Father is not

entitled to relief and that Judge Bubash’s opinions, entered on August 29,

2019 and November 6, 2019, meticulously and accurately dispose of Father’s

issues on appeal.    Therefore, we affirm on the basis of Judge Bubash’s

thorough opinions and adopt them as our own. In any future filing with this

or any other court addressing this ruling, the filing party shall attach a copy

of Judge Bubash’s August 29, 2019 and November 6, 2019 opinions.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/27/2020




                                       -9-
J-S08014-20




              - 10 -